                CaseJudgment
AO 245D (Rev. 09/19)
                     7:11-cr-01758            Document 145 Filed on 06/19/20 in TXSD Page 1 of 2
                             in a Criminal Case for Revocations
                                                                                                                 United States District Court
                                                                                                                   Southern District of Texas

                                         UNITED STATES DISTRICT COURT                                                 ENTERED
                                              SOUTHERN DISTRICT OF TEXAS                                              June 19, 2020
                                                 Holding Session in Galveston                                      David J. Bradley, Clerk

         UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                   (For Revocation of Probation or Supervised Release)
             VICTOR MENDOZA JR.
                                                                     CASE NUMBER: 7:11CR01758-002
                                                                     USM NUMBER: 02048-379

                                                                     Mark Anthony Diaz
                                                                     Defendant’s Attorney
THE DEFENDANT:
 admitted guilt to violation of condition(s) 3                    of the term of supervision.
 was found in violation of condition(s)                                after denial of guilt.

The defendant is adjudicated guilty of these violations:
Violation Number          Nature of Violation                                                           Violation Ended
3.                        Failure to follow USPO’s instructions                                         04/21/2020

 See Additional Violations
         The defendant is sentenced as provided in pages 2 through     2 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 The defendant has not violated condition(s) 1 and 2              and is discharged as to such violation(s) condition.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

 Defendant’s Soc. Sec. No.: XXX-XX-6838                                       June 18, 2020
 Defendant’s Date of Birth: XX/XX/1990                                        Date of Imposition of Judgment

 City and State of Defendant’s Residence:
 Bay City, Texas                                                              ReservedForJudgeSignature
                                                                              Signature of Judge

                                                                              Jeffrey V. Brown
                                                                              U.S. District Judge
                                                                              Name and Title of Judge

                                                                              ReservedForSignDate
                                                                              June 19, 2020
                                                                              Date
                CaseJudgment
AO 245D (Rev. 09/19)
                     7:11-cr-01758            Document 145 Filed on 06/19/20 in TXSD Page 2 of 2
                             in a Criminal Case for Revocations
                       Sheet 2 – Imprisonment
                                                                                            Judgment — Page   2    of   2
 DEFENDANT:              VICTOR MENDOZA JR.
 CASE NUMBER:            7:11CR01758-002

                                                      IMPRISONMENT
        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term
of: 10 months
This term consists of TEN MONTHS (10). This term is ordered to run consecutive to any pending charges in Brazoria
County District Court.
 See Additional Imprisonment Terms.

 The court makes the following recommendations to the Bureau of Prisons:

 The defendant is remanded to the custody of the United States Marshal.


 The defendant shall surrender to the United States Marshal for this district:
       at                             on
       as notified by the United States Marshal.


 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       before 2 p.m. on
       as notified by the United States Marshal.
       as notified by the Probation or Pretrial Services Office.



                                                            RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                to

 at                                             , with a certified copy of this judgment.


                                                                                        UNITED STATES MARSHAL




                                                                  By
                                                                                    DEPUTY UNITED STATES MARSHAL
